NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT

STEVEN D. MACK,                    )
                                   )
           Appellant,              )
                                   )
v.                                 )                          Case No. 2D20-1078
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed September 23, 2020.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Hillsborough County; Barbara Twine
Thomas, Judge.

Steven D. Mack, pro se.


PER CURIAM.

             Affirmed. See State v. Matthews, 891 So. 2d 479 (Fla. 2004); Mack v.

State, 257 So. 3d 963 (Fla. 2d DCA 2018) (table decision); Rankin v. State, 174 So. 3d
1092 (Fla. 4th DCA 2015); Cooper v. State, 902 So. 2d 945 (Fla. 4th DCA 2005).



KELLY, ATKINSON, and SMITH, JJ., Concur.